Mk. Chief Justice Tkavieso
delivered the opinion of the court.
Matías Ramírez was convicted of murder in the second degree. He moved for a new trial, which was denied, and the court sentenced him to ten years’ imprisonment in the penitentiary. The present appeal has been taken from the order denying a new trial and from the judgment.
The first assignment is based on the ground that, while the jury was deliberating, third persons communicated with it and delivered to it models of the verdict which were not ordered by the court with the intervention of the parties. The appellant maintains that such action violates the rules of the court and impairs the right which every accused has to an impartial trial. According to the evidence introduced at the hearing on the motion for a new trial, the following facts occurred:
While the jury was in the jury room, the deputy marshal of the district court, who had the jury under his custody, was summoned by the jury. When he heard the call bell, the deputy marshal considered that the jury had agreed upon a verdict and went to the jury room. When he arrived there one of the jurors requested Mm, if possible, to obtain for them a blank form of verdict because the one given to them by the court had been spoiled. The deputy marshal went to the clerk and the latter delivered to Mm a blank form of verdict, which he in turn delivered to the foreman of the. jury. In that same blank form the verdict against the defendant was written.
Juror Jesús Cales identified the verdict as that which was rendered. He testified that they, the members of the jury, obtained the blank form through Deputy Marshal *853Godoy; that the jury requested the blank form from the deputy marshal because the one given to them by the court had been spoiled; that he saw the blank form which was spoiled.
In the order denying a new trial the judge of the lower court expressly stated “that he examined the verdict of the jury as it appears from the record and also the one originally given to the foreman of the jury, which does not. appear from the record, and that both are identical”; that from the evidence introduced it appeared that the marshal did not 'communicate with the jury in any way regarding’ the merits of the case; that the evidence showed that when the members of the jury called the marshal, they had already reached an agreement in the ease, and that when they were putting it in writing, that is, when filling the corresponding blank space in the model of verdict which had been given to them by the court, the blank form was spoiled; that the marshal, therefore, could not have influenced, nor did influence, as was shown by the evidence, the decision of the case.
Section 267 of the Code of Criminal Procedure provides as follows:
“After hearing the charge, the jury may either decide in court or may retire for deliberation. If they do not agree without retiring, an ofSeer must be sworn to keep them together in some private and convenient place, and not to permit any person to speak to or communicate with them, nor to do so hfinself, unless by order of the court, or to ask them whether they have agreed upon a verdict, and to return them into court when they have so agreed, or when ordered by the court.”
In People v. Saldaña, 66 P.R.R. 181, applying to the facts of the ease said § 267 and the doctrine laid down in numerous decisions by the state and federal courts, we held that the lower court had committed an error prejudicial to the rights of the defendant Avhen, after the jury had informed the judge, through the bailiff, that it desired to return to the courtroom since it could not agree, the judge confined *854himself to instructing the bailiff to inform the jury.to continue deliberating, notwithstanding the fact that counsel for the defendant asked the judge to grant the request of the jury. A half-hour after the jury received the communication from the judge, it rendered its verdict finding the defendant guilty of involuntary manslaughter. In reversing the judgment and ordering a new trial, we said:
“The court erred, we think,, in not consenting to the wishes of the jury to return to the courtroom, and in ordering the jury, in the informal manner in which it did, to continue deliberating. There should be no communication between the judge and the jury after the cause is submitted to their consideration, unless it be in open court and in the presence of the defendant and his counsel, or after having given them an ample opportunity to be present. (Citing authorities.) Whenever the court or any of its officers commits the error of communicating with the jury regarding the case outside of the courtroom, the error is presumed to be prejudicial unless it is affirmatively shown that there has been no prejudice.”
The conduct of the deputy marshal was undoubtedly improper and, as such reprehensible. The marshal who has the jury under his custody should absolutely refrain from stating or doing anything which might be connected in any way with the case under consideration by the jury. The marshal and the officers under his authority should confine their intervention with the jury to such acts or words as are absolutely required to supply the needs of the jury or for the comfort of its members, their food, and lodging. The strict observance of this rule will avoid complaints and objections of the kind involved in this case, and will undoubtedly contribute to uphold the prestige of the institution of the jury.
 In Shields v. United States, 273 U. S. 583, 71 L. ed. 787, the jury, after having been deliberating for two hours sent a written communication to the judge, to the effect that they found three of the defendants guilty, another two not guilty, and that they were unable to agree as to *855three of the defendants; The judge - sent back a written answer stating that they must also decide whether those three defendants were guilty or not guilty. The defendants and their counsel were not advised of these communications between the judge and the jury. Shortly after the jury re: ceived the communication from the judge, they rendered their verdict, finding two of the defendants guilty on the first count. Two months afterward, upon learning what had happened, the defendant requested the court to grant him an exception. The court refused, on the ground that counsel for the defendant had requested the court to hold the jury in deliberation until they should agree upon a verdict. The Supreme Court reversed the judgment and ordered a new trial, holding that: “Where a jury has retired to consider of its verdict, and supplementary instructions are required, either because asked for by the jury or for other reasons, they ought to be given either in the presence of counsel or after notice and an opportunity to be present; and written instructions ought not to be sent to the jury without notice to counsel and an opportunity to object.” Fillippon v. Albion Vein State Co., 250 U. S. 76. In Little v. United States, 73 F. (2d) 861, the error which caused the reversal of the judgment consisted in that after the jury had sent a note to the judge at his chambers asking for a copy of the court’s instructions, the judge in open court and in the presence of counsel for the defense, who raised an objection, instructed the stenographer to attend in the jury room and read the instructions in their entirety, with no repetition or emphasis on any part thereof. Upon reversing the judgment the Circuit Court said:
. . But sending a stenographer into the jury room, there to read, in the absence of the defendant and his counsel, the charge of the court, stands in very different stead. No harm may come from it, it is true; but on the other hand, a mistake in the reading of a shorthand symbol which defense counsel would instantly detect, an unconscious or deliberate emphasis or lack of it, an innocent attempt *856to explain the meaning of a word or a phrase, and many other events which might readily occur, would result in irremediable prejudice to the defendant.
“. . . . In the case at bar, the record is silent as to what occurred in the jury room. There is nothing therefore in this record to support a finding, affirmatively made in the cited cases, that the error was necessarily harmless.” (Italics ours.)
The Federal Supreme Court in Mattox v. United States, 146 U. S. 140, 36 L. ed. 917, established the following' rule:
“Private communications, possibly prejudicial, between jurors and third persons, or witnesses, or the officer in charge, are absolutely forbidden, and invalidate the verdict, at least unless their harmlessness is made to appear.” (Italics ours.)
In Outlaw v. United States, 81 F. (2d) 805, the jury after prolonged deliberation sent a communication to the judge informing him that they desired a copy of the instructions. The judge ordered the stenographer to write them out, checked them, and sent them to the jury room. Neither the defendant nor his counsel learned of the occurrence until after the verdict had been returned and the jury discharged. The question raised on appeal was “that the judge should have held no communication with the jury except in open court with the knowledge of the accused and his counsel.” The Circuit Court affirmed the judgment, saying:
“. . . . While a private communication between judge and jury is usually irregular and erroneous, it may not in all cases prevent a constitutional or a legal trial. Many misconducts of jurors do not so result, but may be purged by showing that no prejudice could have resulted. If the judge in this case had delivered any objectionable or even any new instruction to the jury, we would be prepared to hold that denial of the opportunity to hear it and to take exception to it ought to work a new trial. Because it clearly appears that the jury got only exactly what had already been given them without objection and in a form usual in Texas and not now complained of, we think that no substantial right was infringed, and the error in procedure may be regarded as a technical one. If the jury had been recalled and the charge read to them in appellant’s presence, no different result can be supposed.” (Italics ours.)
*857The cases which we have just analyzed, and many others cited in People v. Saldaña, supra, uphold the doctrine which was laid down in said case, namely, that “whenever the court or any of its officers commits the error of communicating with the jury regarding the case outside of the courtroom, the error is presumed to he prejudicial unless it is affirmatively shown that there has been no prejudice.”
Applying that doctrine to the facts of the present case, and it having been affirmatively shown that no prejudice whatever was caused to the defendant but that, on the contrary, what the marshal did in this case was for the convenience of the jury within the meaning of footnote 2, People v. Saldaña, supra p. 181, we think, and so hold, that the order and judgment appealed from should be affirmed.
We deem it unnecessary to discuss the second assignment, as it is clearly frivolous.